 OAO 435             Case      2:18-cv-02684-EJM               Document
                                     Administrative Office of the                263 Filed 03/31/21 Page
                                                                  United States Courts                   1 of 1USE ONLY
                                                                                                     FOR COURT
 AZ Form (Rev. 10/2018)                                                                                                DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                    3. DATE
           Evan Chin                                                                  646-641-7529                               3/30/2021
4. FIRM NAME
                Covington & Burling LLP
5. MAILING ADDRESS                                                                  6. CITY                            7. STATE         8. ZIP CODE
                        620 Eighth Avenue                                                     NY                         NY                  10018
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    Case 2:18-cv-02684-EJM                             Eric J. Markovich
                                                                                    11. 3/25/2021                      12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    Briggs et al. v. Adel et al.                                                    14.   Phoenix                      15. STATE Arizona
16. ORDER FOR
9 APPEAL                                9      CRIMINAL                             9     CRIMINAL JUSTICE ACT             BANKRUPTCY
9    NON-APPEAL                         ✔
                                        9      CIVIL                                9     IN FORMA PAUPERIS                OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                             PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                   ✔9PRE-TRIAL PROCEEDING                         3/25/2021
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                                9OTHER (Specify)
    9SENTENCING
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF                DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                        ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       ✔
                                                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                    echin@cov.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    Evan Chin                                                          THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   3/30/2021
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY             ORDER RECEIPT        ORDER COPY
